Title: Instruction to Virginia Delegates in re Ship “Cormorant,” 26–27 June 1783
From: House of Delegates
To: Virginia Delegates


Editorial Note
Unsigned by John Beckley, clerk of the House of Delegates, or by William Drew, clerk of the Senate, this instruction varies in form from that of the instructions usually sent by the Virginia General Assembly to its delegates in Congress. On the FC of the entire document in the Virginia State Library the signatures of both clerks appear, that of Drew beneath his penned notation, “1783 June 27th./ Agreed to by the Senate.” Omitted from the copy below was a directive to the “Commissioners superintending the defence of Chesapeake Bay,” not involving business with Congress (JHDV(1828 ed.). Journal of the House of
          Delegates of Virginia, Anno Domini, 1776 (Richmond, 1828)., May 1783, pp. 86, 90). Governor Harrison probably enclosed the present instruction in his letter of 4 July 1783 to the Virginia delegates (q.v.).
 
In the house of Delegates the 26th. June 1783.
Resolved that the Commissioners superintending the defence of Cheasepeake Bay be directed to sell all the armed vessels belonging to the public except the boats Liberty & Patriot in such manner as they shall think most advantagious first making an offer of the ship Cormorant to Congress
